Citation Nr: 0903096	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to an increased initial rating for the 
service-connected anxiety and depression, currently rated at 
30 percent disabling.  

2.  Entitlement to an increased rating for the service- 
connected right facial post-traumatic trigeminal neuralgia 
(neuralgia), currently rated at 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1970 to April 
1975.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
RO.  

The veteran initially requested a Board hearing in his 
Substantive Appeal, however a letter from the veteran's 
representative indicated that the veteran wished to cancel 
his hearing request.  Thus, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2008).  



FINDINGS OF FACT

1.  The service-connected anxiety and depression is not shown 
be manifested by difficulty in understanding complex 
commands, demonstrable impairment of the short or long-term 
memory, impaired judgment, or impaired abstract thinking with 
demonstrated chronic sleep impairment, intermittent periods 
of inability to perform occupational tasks, anxiety and 
depression.  

2.  The service-connected connected right facial post-
traumatic trigeminal neuralgia (neuralgia) is shown to be 
manifested by complains of itching and a burning sensation in 
the face, but finding of severe incomplete paralysis are not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected anxiety and 
depression have not been met. 38 U.S.C.A 1155 (West 2002); 38 
C.F.R. § 4.130 including Diagnostic Code 9434 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected post-traumatic 
trigeminal neuralgia, right side, are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.123, 4.124, 
4.124a including Diagnostic Code 8405 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, (5) and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

The RO provided notice to the veteran in a March 2004 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, and the types of evidence that will 
be obtained by VA.  

The letter also advised the veteran of what information and 
evidence is needed to substantiate a claim for an increased 
rating, including evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  

Two March 2006 letters informed the veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability, and the effect that the symptoms have on his 
employment and daily life.  

The letters also provided examples of pertinent medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation and an effective date.  

The pertinent rating criteria for his neuralgia, and 
depression and anxiety were provided in the March 2006 
Statement of the Case.  This claim was last adjudicated in 
March 2006.  Thereafter in a June 2006 statement the 
veteran's service representative indicated that all available 
evidence had been submitted. 

The appeal concerning a higher rating for depression and 
anxiety come from the initial award of service connection.  
As noted, the March 2004 letter provided VCAA compliant 
notice on his claim for service connection.  

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Dingess, 19 Vet. App. 
at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service- connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service medical 
records, examination reports, and the veteran's statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The veteran was an active participant in the claims process 
by submitting medical evidence, and setting forth his 
contentions in statements detailing his symptoms and their 
frequency, as well as the treatment for such, reflecting 
actual knowledge of what is necessary to substantiate the 
claims.  See Sanders, supra.  

Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881; see also Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Moreover, the Board observes that the "post- adjudicatory 
notice and opportunity to develop the case during the 
extensive administrative appellate proceedings rendered any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial.  See Vasquez, 22 Vet. App. at 46.  



II. Analysis 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and that 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, staged ratings may be appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See e.g. Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007); see also Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


A.  Anxiety and Depression

The veteran filed to reopen his claim of service connection 
for anxiety and depression in March 2004.  A November 2004 
rating decision granted service connection for anxiety and 
depression, including as secondary to the veteran's service-
connection neuralgia, and evaluated the veteran's anxiety and 
depression as 30 percent disabling.  

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, a 
rating of 30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9434 (2008).  

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9434 (2008).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9434 (2008).  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 
(2008).  

One factor to be considered in rating mental disorders is the 
Global Assessment of Functioning (GAF) score which is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32.  

A GAF score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flattened affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or social functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores. See 38 
C.F.R. § 4.130 (2008).  

Accordingly, GAF scores do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.

VA treatment records from April 2003 note that the veteran 
was diagnosed with depression, and that he presented with a 
moderately blunt mood and affect.  The veteran was not 
suicidal or aggressive and was noted to be alert and 
oriented.  

VA treatment records from September 2004 note that the 
veteran had moderate depression, but that he is not suicidal 
or aggressive.  

The veteran was afforded a VA examination in October 2004; 
however the first page of the examination is missing from the 
claims folder.  The statement that the examiner reviewed the 
claims file, the procedures, relevant history, current 
functioning, and most importantly the objective findings and 
diagnoses are contained in the claims folder.  

The opening statement on the second page notes that "the 
fifth cranial nerve.  The veteran is now claiming an increase 
in the service connected disabilities and is also now 
claiming service connection for depression secondary to the 
neuralgia."  

It appears from this opening sentence that the information 
contained on the missing first page recounted the veteran's 
personal information (social security number, name, birth 
date, etc), the examiner's name (also provided on the last 
page of the exam), and a brief procedural recounting.  

Therefore, this missing first page does not hinder the 
ability of the Board to use the finding, opinions, and 
diagnoses associated with the remaining pages. Also, based on 
the use of statements from the examination by the veteran's 
service representative, the veteran has had a chance to 
review these findings in their entirety.  

The October 2004 VA examination notes that the veteran lives 
by himself, but has severe financial problems.  He is not 
social, and claims to have not had friends as a child or 
adult.  He last earned money helping a friend type things 
into his computer. 

The veteran gave a history that included that he had two 
bachelor degrees, a master's degree and went to medical 
school in Italy and the Dominican Republic.  

The veteran stated that his mood was depressed and attributed 
a lot of his depression to his childhood.  He did not have 
crying spells.  He reported having suicidal thoughts but not 
plans or intent. He reported being angry, but was able to 
control this anger so that it did not come out.  

The veteran was very anxious and rated himself at an "8.5 to 
9.5" on a 1 to 10 scale.  Though the veteran reported being 
nervous his whole life, he did not report any fears or 
phobias.  

The veteran reported variable sleeping.  He took nighttime 
medications, and without them, he had initial insomnia; 
however he is not troubled by bad dreams.  His appetite was 
good.  He denied a history of hallucination and no delusional 
material was elicited. The veteran does not drink, smoke, or 
use recreational drugs.  

During the examination, the examiner noted that the veteran's 
appearance was disheveled, his nails were bitten, and he had 
a slight body odor about him.  The veteran was oriented, 
logical, and coherent.  He was noted to be tangential, 
circumstantial, and had a slight push of speech.  

The veteran showed a bit of insight into the examination, and 
was "surprisingly knowledgeable about the things that the 
examiner needed to know; although, he said that he ha[d] 
graduated from medical school."  

The veteran was pleasant and cooperative, his mood was 
somewhat dysphoric, but his actions were paradoxical.  He 
talked incessantly, spontaneously, and with a push of speech, 
but his voice was low and flat.  

The examiner noted that there was no evidence of a cognitive 
disorder but he speculated that the veteran might have "some 
type of minimal brain damage."  The veteran was not 
hypervigilant, and he looked moderately anxious and 
depressed.  

The veteran's ability to think abstractly and his judgment 
were grossly intact.  Also, his attention, concentration, 
recent and remote history were intact.  The examiner noted 
that the veteran was of high average intelligence, and was 
able to manage his VA benefits and to handle his affairs.  

Finally, the examiner noted that it was likely that many of 
the veteran's problems with people, social isolation and 
dysphoric mood predated service.  The examiner diagnosed the 
veteran with depressive disorder, not otherwise specified, 
chronic and in part secondary to pain, and with a personality 
disorder, not otherwise specified with some Asperger-type 
characteristics.  

The examiner gave a GAF score of 45, and noted that if the 
depressive disorder only was considered a GAF score of 55.  
The veteran is not service connected for a personality 
disorder and the Board is considering his claim for anxiety 
and depression, so the GAF score of 55 will be utilized in 
this review.   

After a review of the record, the Board finds that the 
preponderance of the evidence reflects symptomatology that 
meet the criteria for a rating higher than 30 percent in this 
case.  

In this regard, the veteran is noted to suffer from some 
depression and anxiety.  The veteran does not meet the 
requirements for a 50 percent evaluation.  Though the veteran 
presented with a flat and low voice with slightly pushed 
speech, he was able to communicate affectively and 
spontaneously.  

The veteran reported an overall feeling of anxiousness at a 
high level but did not report any panic attacks.  His memory, 
judgment, understanding, and abstract thinking were all 
intact.  

The veteran appeared to have difficulty establishing and 
maintaining effective work and social relationships, the 
examiner noted that these symptoms pre-dated service.  The 
veteran was noted as having moderate depression, and a GAF 
score of 55, which also indicates no more than moderate 
disability.  Therefore, the Board finds that an evaluation 
greater than 30 percent is not warranted for the service-
connected anxiety and depression.  


B.  Neuralgia

In April 1991, the veteran was granted service connection for 
neuralgia.  The current rating decision on appeal from 
November 2004 continued the evaluation of 10 percent for this 
disability.  

Neuralgia, characterized usually by a dull and intermittent 
pain, may be assigned a maximum rating for moderate 
incomplete paralysis.  Tic doulourex, or trifacial neuralgia 
(trigeminal neuralgia), may be rated as complete paralysis. 
38 C.F.R. § 4.124 (2008).  

Neuralgia is rated on the basis of the relative degree of 
sensory manifestations.  A 10 percent rating is provided when 
paralysis is incomplete and moderate, a 30 percent rating is 
assigned when it is incomplete and severe, and a 50 percent 
rating when it is complete.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8405 (2008).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is service connected for trigeminal neuralgia and 
could be rated up to complete paralysis; however, the 
veteran's records clearly indicate that the veteran does not 
have complete paralysis.  

VA treatment notes from September 2004 indicate that the 
veteran's neuralgia gave him approximately 20 attacks per 
day.  He describes the pain as feeling like a sharp pain as 
though being touched with a hot poker, and this was followed 
by severe itching.  These attacks last less than a minute, 
and he had no improvement on medication.  Notes at the end of 
this visit indicate a plan for neurosurgery referral because 
of continued severe face pain; however the physician also 
notes that the veteran was on "relatively therapeutic drug 
levels."  

In September 2004, the veteran was afforded a VA peripheral 
nerves examination.  The claims file was reviewed and a 
thorough examination was given.  The veteran described the 
pain in the right side of his face as feeling "like being 
scorched with a branding iron" and that the pain would 
happen spontaneously, when awake or asleep, and last a few 
milliseconds.  

The pain did not radiate, and ordinarily did not occur in 
clusters, but had done so on occasion at intervals of two 
seconds.  The veteran reported having an average of 30 
attacks per day.  The veteran was currently on medication for 
his neuralgia, but it was not effective.  

The veteran noted that he did not have trouble chewing, and 
that contact with the inside or outside of his mouth, lips, 
tongue, face, and eyelids did not precipitate attacks.  The 
veteran did report that the neuralgia interfered with his 
sleep.  

The veteran's sense of smell was not affected, and the optic 
fundus on the right was entirely normal with respect to 
nerves, vessels, adjacent retina and media. The veteran 
continued to have power of jaw movement.  

The veteran reported discomfort in the region of the 
infraorbital foramen, a small area overlying the 
temporomandibular region, a small area in the right parietal 
occipital region, and an area on the back of the right ear. 

The examiner tested the veteran's sensation with "pinprick, 
touch, and thermal stimuli which was remarkable for the 
evocation of a burning sensation in the large patch of 
uncomfortable skin on the right molar eminence."  

The inside of the cheek at that location was similarly 
affected.  The veteran's jaw reflexes were 2+ on the right.  
The examiner ordered images of the maxillofacial areas and 
the cerebral base that showed no abnormalities or significant 
variation.  He noted an asymmetry in the size of the basal 
foramina, but stated that it appeared unremarkable.  

The examiner believed that the abnormality of the basilar 
artery was consistent with a dissection of the basilar artery 
with transformation of the residual basal arterial system 
into its current dolichoectatic form, likely due to the 
automobile accident during service, which was likely 
associated with the variety of trigeminal neuralgia the 
veteran presented.  

The examiner diagnosed the veteran with compressive 
neuropathy (pinched nerve), right trigeminal nerve, secondary 
to dolichoectasia of the right vertebral artery.  

In October 2004 the veteran was given an MRI.  Though the 
veteran was noted to have mild brain atrophy, and a tortuous 
basilar artery reaching near the right fifth nerve, no mass 
or abnormality was found in the region of the trigeminal 
nerve and the physical did not know the significance of the 
basilar artery's location, but that was an anatomical 
variation.  

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for an increased rating for 
neuralgia.  The examination reports indicate that this 
disability is manifested primarily by pain and itching on the 
right side of the face.  

There have been no findings of complete paralysis of the 
nerve.  Though the veteran describes his pain as severe, it 
is also intermittent and brief.  The medical evidence above 
shows that the veteran's neuralgia more closely approximates 
a moderate paralysis as the veteran responded to all stimuli.  

Accordingly, the Board finds that there is a preponderance of 
the evidence against the claim for an increased rating.

The Board has considered other potentially applicable 
diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But there is no evidence of migraine headaches, 
convulsive tics, paramyoclonus multiplex, Sydenham's or 
Huntington's chorea, or neuritis, or paralysis of any of the 
cranial nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8100, 8103-8106, 8205, 8207, 8209-8212, 8305, 8307, 8309-
8312, 8407, 8409-8412 (2008).  Accordingly, an increased 
evaluation for neuralgia is not warranted under alternative 
diagnostic codes.  


III. Other Considerations

At no time during the appeal period has the veteran's anxiety 
and depression or his neuralgia manifested by greater 
disability than contemplated by the currently assigned 
ratings under the designated diagnostic codes.  

Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

In this case, there are no exceptional or unusual factors 
with regard to the veteran's anxiety and depression or 
neuralgia.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  

Here, the rating criteria reasonably describe the veteran's 
disability level, and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  

In reaching the conclusions above with respect to each issue 
on appeal, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  



ORDER

An increased initial rating for the service-connected anxiety 
and depression, secondary to service connected trigeminal 
nerve condition associated with post-traumatic trigeminal 
neuralgia, right, currently evaluated at 30 percent 
disabling, is denied.  

An increased rating for the service-connected post-traumatic 
trigeminal neuralgia, right, currently evaluated at 10 
percent disabling, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


